DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 objected to because of the following informalities:  In the claim 22 is not end with a period.  Appropriate correction is required.
Response to Amendment
The amendment filed on 01/18/2022 have been entered.  Claims 1-7, 9-17 and 19-22 remain pending in the application.  Claims 8 and 18 are cancelled and claims 21-22 are a newly claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Eid US 20150221140 in view of Batra et al. US 20070290802 and further in view of Vossoughi et al. US 20200250896.
Regarding claim 1, Eid teaches A vehicle identification method, comprising: sending, by a primary device, a low-frequency signal with a determined radiation range having a radiation radius; receiving, by the primary device, a response signal sent by a secondary device located on a vehicle responding to the low-frequency signal, the response signal being sent by the secondary device in response to the secondary device receiving the low-frequency signal; and communicating, by the primary device, with the secondary device to obtain identity information of the vehicle on which the secondary device is located in response to determining that the secondary device is within the radiation radius (Eid US 20150221140 abstract; paragraph [0008]-[0012]; [0032]; [0043]-[0048]; [0061]; [0069]; [0076]; [0084]; figures 1-14;  It should be also noted that the identification tags 104 emit identification signals with a limited short -range area. In some examples, the area of identification signal propagation is limited to 300 feet, although it is limited to 100 feet or even less in other example embodiments (par. 44). In general, the electronic device 106 is configured to wirelessly communicate with the identification tags 104. This may include powering and activating passive identification tags 104 by emitting electromagnetic waves and receiving responses from identification tags (i.e., identification signals). In other example embodiments, the electronic device 106 passively aggregates identification signals from active identification tags 104 (par. 46). Upon receipt of the identification signals from the identification tags 104, the electronic device 106 processes them to retrieve vehicle identifiers associated with the vehicles 102. Further, the vehicle identifiers are used to obtain vehicle status data (par. 47). The method 1200 commences at step 1210 with the electronic device 106 (i.e. tollgate) acquiring an identification signal emitted by an identification tag 104 secured to a motor vehicle 102 at the time when the vehicle 102 is located within a predetermined distance from the electronic device 106 such as when the vehicle 102 passes through the electronic device 106 (par. 69).  According to the cited passages and figures, Examiner understands the predetermined distance to correspond to the claim radius.  For example the predetermined distance is also known at the coverage distance range surround the electronic device within perimeter.).
However Eid does teach radio frequency signal but Eid do not explicitly teach low-frequency signal and detecting that signal strength of the low-frequency signal is greater than or equal to a that is determined at least partially based on a determined signal strength of the low-frequency signal within the radiation radius of the determined radiation range; determining, by the primary device, that the secondary device is within the radiation radius based on receiving the response signal from the secondary device.
Batra et al. teach low-frequency signal (Batra et al. US 20070290802 abstract; paragraph [0039]-[0041]; [0061]-[0064]; [0073]-[0076]; figures 1-10; Active, semi-passive and passive RFID tags may operate within various regions of the radio frequency spectrum. Low-frequency (30 KHz to 500 KHz) tags have low system costs and are limited to short reading ranges. Low frequency tags may be used in security access and animal identification applications for example (par. 62).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Eid and Batra et al. by comprising the teaching of Batra et al. into the method of Eid.  The motivation to combine these arts is to incorporate the low frequency signal from Batra et al. reference into Eid reference for reducing cost for the tracking system.
The combination of Eid and Batra et al. do not explicitly teach and detecting that signal strength of the low-frequency signal is greater than or equal to a that is determined at least partially based on a determined signal strength of the low-frequency signal within the radiation radius of the determined radiation range; determining, by the primary device, that the secondary device is within the radiation radius based on receiving the response signal from the secondary device.
Vossoughi et al. teach and detecting that signal strength of the low-frequency signal is greater than or equal to a that is determined at least partially based on a determined signal strength of the low-frequency signal within the radiation radius of the determined radiation range; determining, by the primary device, that the secondary device is within the radiation radius based on receiving the response signal from the secondary device (Vossoughi et al. US 20200250896 abstract; paragraph [0003]; [0022]; [0025]-[0026]; [0033]; [0048]-[0049]; [0055]-[0057]; [0060]-[0064]; figures 2-3; 6-8; 11-14 and 19;  In a first alternative, at a predetermined distance between beacon 10 and user smartphone 36, beacon 10 makes, at process block 252, a connection handshake with user smartphone 36 through its embedded digital entry identification code. In a second alternative, user smartphone 36 responds to detection of emissions from beacon 10 by generating, at process block 253e1, an activate button in the form of an "Activate Gate" button image on the smartphone display screen (par. 55). Conical radiation pattern 412 of RF emission from beacon 10 has an inner sector 412.sub.i of stronger signal intensity pointed into vehicle 402 and two outer sectors 412.sub.o of weaker signal intensity located adjacent either side of inner sector 412.sub.i and pointed away from the front and rear of vehicle 402. To prevent premature check-in of a trailing vehicle, beacon 10 continually broadcasts a signal-strength calibration signal that indicates minimum and maximum "in -range" signal thresholds (par. 65).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Eid and Batra et al. with Vossoughi et al. by comprising the teaching of Vossoughi et al. into the method of Eid and Batra et al..  The motivation to combine these arts is to provide the minimum and maximum signal strength range from Vossoughi et al. reference into Eid and Batra et al. reference for the system to detect the vehicle in the proximity radiation range of the transmission.
Regarding claim 2, the combination of Eid, Batra et al. and Vossoughi et al. disclose the method according to claim 1, comprising: before the communicating with the secondary device to obtain the identity information of the vehicle on which the secondary device is located, determining that the secondary device falls within the determined radiation range of the low-frequency signal based on the response signal; and determining that the vehicle on which the secondary device is located is a vehicle to (Eid US 20150221140 abstract; paragraph [0008]-[0012]; [0043]-[0048]; [0076]-[0080]; figures 1-14; The method 1300 commences at optional step 1310 with the electronic device 106 (i.e. parking meter) determining the presence of a motor vehicle 102 within a predetermined distance and/or direction from the electronic device 106 (par. 76). At step 1320, the electronic device 106 determines whether the motor vehicle 102 emits any identification signals. Notably, in some embodiments, the steps 1310 and 1320 may be combined into a single step. At step 1330, one or more identification signals emitted by an identification tag 104 secured to the motor vehicle 102 are acquired by the electronic device 106 (par. 77).).  
Regarding claim 3, the combination of Eid, Batra et al. and Vossoughi et al. disclose the method according to claim 1, wherein the communicating with the secondary device to obtain the identity information of the vehicle on which the secondary device is located includes: communicating with the secondary device to receive the identity information of the vehicle on which the secondary device is located; or communicating with the secondary device to receive an identifier of the secondary device that is sent by the secondary device, and obtain the identity information of the vehicle on which the secondary device is located based on the identifier of the secondary device (Eid US 20150221140 abstract; paragraph [0008]-[0012]; [0043]-[0048]; [0076]-[0080]; figures 1-14; In general, the electronic device 106 is configured to wirelessly communicate with the identification tags 104. This may include powering and activating passive identification tags 104 by emitting electromagnetic waves and receiving responses from identification tags (i.e., identification signals). In other example embodiments, the electronic device 106 passively aggregates identification signals from active identification tags 104 (par. 46). Upon receipt of the identification signals from the identification tags 104, the electronic device 106 processes them to retrieve vehicle identifiers associated with the vehicles 102. Further, the vehicle identifiers are used to obtain vehicle status data (par. 47).  The method 1300 commences at optional step 1310 with the electronic device 106 (i.e. parking meter) determining the presence of a motor vehicle 102 within a predetermined distance and/or direction from the electronic device 106 (par. 76). At step 1320, the electronic device 106 determines whether the motor vehicle 102 emits any identification signals. Notably, in some embodiments, the steps 1310 and 1320 may be combined into a single step. At step 1330, one or more identification signals emitted by an identification tag 104 secured to the motor vehicle 102 are acquired by the electronic device 106. Again, the identification signal may include a vehicle identifier and optionally additional information such as vehicle registration information, and/or plate number, among other things (par. 77).).  
Regarding claim 4, the combination of Eid, Batra et al. and Vossoughi et al. disclose the method according to claim 1, comprising: receiving, by the secondary device, the low-frequency signal sent by the primary device; detecting the signal strength of the low-frequency signal; sending the response signal to the primary device in response to the signal strength of the low-frequency signal being greater than or equal to the predetermined threshold (Vossoughi et al. US 20200250896 abstract; paragraph [0048]-[0049]; [0060]-[0064]; figures 2-3; 11-14 and 19; Conical radiation pattern 412 of RF emission from beacon 10 has an inner sector 412.sub.i of stronger signal intensity pointed into vehicle 402 and two outer sectors 412.sub.o of weaker signal intensity located adjacent either side of inner sector 412.sub.i and pointed away from the front and rear of vehicle 402. To prevent premature check-in of a trailing vehicle, beacon 10 continually broadcasts a signal-strength calibration signal that indicates minimum and maximum "in -range" signal thresholds (par. 65).); and communicating with the primary device to cause the primary device to obtain identity information of the vehicle on which the secondary device is located (Eid US 20150221140 abstract; paragraph [0008]-[0012]; [0043]-[0048]; [0076]-[0080]; figures 1-14; The method 1300 commences at optional step 1310 with the electronic device 106 (i.e. parking meter) determining the presence of a motor vehicle 102 within a predetermined distance and/or direction from the electronic device 106 (par. 76). At step 1320, the electronic device 106 determines whether the motor vehicle 102 emits any identification signals. Notably, in some embodiments, the steps 1310 and 1320 may be combined into a single step. At step 1330, one or more identification signals emitted by an identification tag 104 secured to the motor vehicle 102 are acquired by the electronic device 106. Again, the identification signal may include a vehicle identifier and optionally additional information such as vehicle registration information, and/or plate number, among other things (par. 77).).  
Regarding claim 5, the combination of Eid, Batra et al. and Vossoughi et al. disclose the method according to claim 1, wherein the radiation range includes (Vossoughi et al. US 20200250896 abstract; paragraph [0003]-[0005]; [0022]; [0025]; [0048]-[0049]; [0060]-[0064]; [0072]; figures 2-3; 11-14 and 19; Conical radiation pattern 412 of RF emission from beacon 10 has an inner sector 412.sub.i of stronger signal intensity pointed into vehicle 402 and two outer sectors 412.sub.o of weaker signal intensity located adjacent either side of inner sector 412.sub.i and pointed away from the front and rear of vehicle 402. To prevent premature check-in of a trailing vehicle, beacon 10 continually broadcasts a signal-strength calibration signal that indicates minimum and maximum "in -range" signal thresholds (par. 65). With reference to FIG. 19A, gate beacon 10 is equipped with a BLE radio including an omni-directional antenna that is configured to emit an RF signal in hemispherical (180.degree.) radiation pattern 442 of RF emission. Gate beacon 10, using its antenna emitting radiation in the hemispherical radiation pattern 442 and BTLE-GATT technology, can detect user smartphone 36 in vehicle 402 at location 402.sub.3 from about 70 m away as vehicle 402 approaches gate beacon 10 (par. 72).  According to the cited passage, it’s obviously to one of ordinary skill to obtain the radius angle and radius according the minimum and maximum signal range given.).  
Regarding claim 6, the combination of Eid, Batra et al. and Vossoughi et al. disclose the method according to claim 1, wherein the determined threshold is determined at least partially based on the radiation angle of the radiation range (Vossoughi et al. US 20200250896 abstract; paragraph [0003]-[0005]; [0022]; [0025]; [0048]-[0049]; [0060]-[0064]; [0072]; figures 2-3; 11-14 and 19; Conical radiation pattern 412 of RF emission from beacon 10 has an inner sector 412.sub.i of stronger signal intensity pointed into vehicle 402 and two outer sectors 412.sub.o of weaker signal intensity located adjacent either side of inner sector 412.sub.i and pointed away from the front and rear of vehicle 402. To prevent premature check-in of a trailing vehicle, beacon 10 continually broadcasts a signal-strength calibration signal that indicates minimum and maximum "in -range" signal thresholds (par. 65). With reference to FIG. 19A, gate beacon 10 is equipped with a BLE radio including an omni-directional antenna that is configured to emit an RF signal in hemispherical (180.degree.) radiation pattern 442 of RF emission. Gate beacon 10, using its antenna emitting radiation in the hemispherical radiation pattern 442 and BTLE-GATT technology, can detect user smartphone 36 in vehicle 402 at location 402.sub.3 from about 70 m away as vehicle 402 approaches gate beacon 10 (par. 72).  According to the cited passage, it’s obviously to one of ordinary skill to obtain the radius angle and radius according the minimum and maximum signal range given.).  
Regarding claim 7, the combination of Eid, Batra et al. and Vossoughi et al. disclose the method according to claim 1, wherein the determined threshold is determined based on a signal strength of the low-frequency signal at an edge of the radiation range (Vossoughi et al. US 20200250896 abstract; paragraph [0003]-[0005]; [0022]; [0025]; [0048]-[0049]; [0060]-[0064]; [0072]; figures 2-3; 11-14 and 19; Conical radiation pattern 412 of RF emission from beacon 10 has an inner sector 412.sub.i of stronger signal intensity pointed into vehicle 402 and two outer sectors 412.sub.o of weaker signal intensity located adjacent either side of inner sector 412.sub.i and pointed away from the front and rear of vehicle 402. To prevent premature check-in of a trailing vehicle, beacon 10 continually broadcasts a signal-strength calibration signal that indicates minimum and maximum "in -range" signal thresholds (par. 65). With reference to FIG. 19A, gate beacon 10 is equipped with a BLE radio including an omni-directional antenna that is configured to emit an RF signal in hemispherical (180.degree.) radiation pattern 442 of RF emission. Gate beacon 10, using its antenna emitting radiation in the hemispherical radiation pattern 442 and BTLE-GATT technology, can detect user smartphone 36 in vehicle 402 at location 402.sub.3 from about 70 m away as vehicle 402 approaches gate beacon 10 (par. 72).  According to the cited passages and figures, the system clearly show the vehicle at the initiated move into the signal range of the radiation pattern 442 of RF emission are construe at the edge of the radiation range as show in the figure 19.).  
Regarding claim 9, Eid teaches A vehicle identification method, comprising: sending, by a primary device located on a vehicle, a low-frequency signal with a determined radiation range having a radiation radius; receiving, by the primary device, a response signal sent by a secondary device responding to the low-frequency signal, the response signal being sent by the secondary device in response to the secondary device receiving the low-frequency signal; and communicating, by the primary device, with the secondary device to cause the secondary device to obtain identity information of the vehicle on which the primary device is located in response to determining that the secondary device is within the radiation radius (Eid US 20150221140 abstract; paragraph [0008]-[0012]; [0032]; [0043]-[0048]; [0061]; [0069]; [0076]; [0084]; figures 1-14;  It should be also noted that the identification tags 104 emit identification signals with a limited short -range area. In some examples, the area of identification signal propagation is limited to 300 feet, although it is limited to 100 feet or even less in other example embodiments (par. 44). In general, the electronic device 106 is configured to wirelessly communicate with the identification tags 104. This may include powering and activating passive identification tags 104 by emitting electromagnetic waves and receiving responses from identification tags (i.e., identification signals). In other example embodiments, the electronic device 106 passively aggregates identification signals from active identification tags 104 (par. 46). Upon receipt of the identification signals from the identification tags 104, the electronic device 106 processes them to retrieve vehicle identifiers associated with the vehicles 102. Further, the vehicle identifiers are used to obtain vehicle status data (par. 47). The method 1200 commences at step 1210 with the electronic device 106 (i.e. tollgate) acquiring an identification signal emitted by an identification tag 104 secured to a motor vehicle 102 at the time when the vehicle 102 is located within a predetermined distance from the electronic device 106 such as when the vehicle 102 passes through the electronic device 106 (par. 69).  According to the cited passages and figures, According to the cited passages and figures, Examiner understands the predetermined distance to correspond to the claim radius.  For example the predetermined distance is also known at the coverage distance range surround the electronic device within perimeter.).
 However Eid does teach radio frequency signal but Eid do not explicitly teach low-frequency signal and detecting that signal strength of the low-frequency signal is that is determined at least partially based on a determined signal strength of the low-frequency signal within the radiation radius of the determined radiation range; determining, by the primary device, that the secondary device is within the radiation radius based on receiving the response signal from the secondary device.
Batra et al. teach low-frequency signal (Batra et al. US 20070290802 abstract; paragraph [0039]-[0041]; [0061]-[0064]; [0073]-[0076]; figures 1-10; Active, semi-passive and passive RFID tags may operate within various regions of the radio frequency spectrum. Low-frequency (30 KHz to 500 KHz) tags have low system costs and are limited to short reading ranges. Low frequency tags may be used in security access and animal identification applications for example (par. 62).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Eid and Batra et al. by comprising the teaching of Batra et al. into the system of Eid.  The motivation to combine these arts is to incorporate the low frequency signal from Batra et al. reference into Eid reference for reducing cost for the tracking system.
The combination of Eid and Batra et al. do not explicitly teach and detecting that signal strength of the low-frequency signal is greater than or equal to a that is determined at least partially based on a determined signal strength of the low-frequency signal within the radiation radius of the determined radiation range; determining, by the primary device, that the secondary device is within the radiation radius based on receiving the response signal from the secondary device
Vossoughi et al. teach and detecting that signal strength of the low-frequency signal is greater than or equal to a that is determined at least partially based on a determined signal strength of the low-frequency signal within the radiation radius of the determined radiation range; determining, by the primary device, that the secondary device is within the radiation radius based on receiving the response signal from the secondary device (Vossoughi et al. US 20200250896 abstract; paragraph [0003]; [0022]; [0025]-[0026]; [0033]; [0048]-[0049]; [0055]-[0057]; [0060]-[0064]; figures 2-3; 6-8; 11-14 and 19;  In a first alternative, at a predetermined distance between beacon 10 and user smartphone 36, beacon 10 makes, at process block 252, a connection handshake with user smartphone 36 through its embedded digital entry identification code. In a second alternative, user smartphone 36 responds to detection of emissions from beacon 10 by generating, at process block 253e1, an activate button in the form of an "Activate Gate" button image on the smartphone display screen (par. 55). Conical radiation pattern 412 of RF emission from beacon 10 has an inner sector 412.sub.i of stronger signal intensity pointed into vehicle 402 and two outer sectors 412.sub.o of weaker signal intensity located adjacent either side of inner sector 412.sub.i and pointed away from the front and rear of vehicle 402. To prevent premature check-in of a trailing vehicle, beacon 10 continually broadcasts a signal-strength calibration signal that indicates minimum and maximum "in -range" signal thresholds (par. 65).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Eid and Batra et al. with Vossoughi et al. by Vossoughi et al. into the system of Eid and Batra et al..  The motivation to combine these arts is to provide the minimum and maximum signal strength range from Vossoughi et al. reference into Eid and Batra et al. reference for the system to detect the vehicle in the proximity radiation range of the transmission.
Regarding claim 10, the combination of Eid, Batra et al. and Vossoughi et al. disclose the method according to claim 9, comprising: before the communicating with the secondary device to cause the secondary device to obtain the identity information of the vehicle on which the primary device is located, determining that the secondary device falls within the radiation range of the low- frequency signal based on the response signal; and determining that the vehicle on which the primary device is located is a vehicle to be identified (Eid US 20150221140 abstract; paragraph [0008]-[0012]; [0043]-[0048]; [0076]-[0080]; figures 1-14; The method 1300 commences at optional step 1310 with the electronic device 106 (i.e. parking meter) determining the presence of a motor vehicle 102 within a predetermined distance and/or direction from the electronic device 106 (par. 76). At step 1320, the electronic device 106 determines whether the motor vehicle 102 emits any identification signals. Notably, in some embodiments, the steps 1310 and 1320 may be combined into a single step. At step 1330, one or more identification signals emitted by an identification tag 104 secured to the motor vehicle 102 are acquired by the electronic device 106 (par. 77).).  
Regarding claim 11, the combination of Eid, Batra et al. and Vossoughi et al. disclose the method according to claim 9, wherein the communicating with the secondary device to cause the secondary device to obtain the identity information of the (Eid US 20150221140 abstract; paragraph [0008]-[0012]; [0043]-[0048]; [0076]-[0080]; figures 1-14; The method 1300 commences at optional step 1310 with the electronic device 106 (i.e. parking meter) determining the presence of a motor vehicle 102 within a predetermined distance and/or direction from the electronic device 106 (par. 76). At step 1320, the electronic device 106 determines whether the motor vehicle 102 emits any identification signals. Notably, in some embodiments, the steps 1310 and 1320 may be combined into a single step. At step 1330, one or more identification signals emitted by an identification tag 104 secured to the motor vehicle 102 are acquired by the electronic device 106 (par. 77).).  
Regarding claim 12, Eid teaches An electronic device, comprising: one or more processors; and one or more memories communicatively coupled to the processor, the one or more memories storing executable instructions, which when executed by the one or more processors enable the one or more processors to implement acts including: sending, by a primary device, a low-frequency signal with a determined radiation range having a radiation radius; receiving, by the primary device, a response signal sent by a secondary device located on a vehicle responding to the low-frequency signal, the response signal being sent by the secondary device in response to the secondary ; and communicating, by the primary device, with the secondary device to obtain identity information of the vehicle on which the secondary device is located in response to determining that the secondary device is within the radiation radius (Eid US 20150221140 abstract; paragraph [0008]-[0016]; [0032]; [0043]-[0051]; [0055]-[0056]; [0061]; [0069]; [0076]; [0084]; figures 1-14;  It should be also noted that the identification tags 104 emit identification signals with a limited short -range area. In some examples, the area of identification signal propagation is limited to 300 feet, although it is limited to 100 feet or even less in other example embodiments (par. 44). In general, the electronic device 106 is configured to wirelessly communicate with the identification tags 104. This may include powering and activating passive identification tags 104 by emitting electromagnetic waves and receiving responses from identification tags (i.e., identification signals). In other example embodiments, the electronic device 106 passively aggregates identification signals from active identification tags 104 (par. 46). Upon receipt of the identification signals from the identification tags 104, the electronic device 106 processes them to retrieve vehicle identifiers associated with the vehicles 102. Further, the vehicle identifiers are used to obtain vehicle status data (par. 47). The method 1200 commences at step 1210 with the electronic device 106 (i.e. tollgate) acquiring an identification signal emitted by an identification tag 104 secured to a motor vehicle 102 at the time when the vehicle 102 is located within a predetermined distance from the electronic device 106 such as when the vehicle 102 passes through the electronic device 106 (par. 69).  According to the cited passages and figures, it’s obviously to one of ordinary skill in the art that the short range area comprise the radius.).
However Eid does teach radio frequency signal but Eid do not explicitly teach low-frequency signal and detecting that signal strength of the low-frequency signal is greater than or equal to a that is determined at least partially based on a determined signal strength of the low- frequency signal within the radiation radius of the determined radiation range; determining, by the primary device, that the secondary device is within the radiation radius based on receiving the response signal from the secondary device.
Batra et al. teach low-frequency signal (Batra et al. US 20070290802 abstract; paragraph [0039]-[0041]; [0061]-[0064]; [0073]-[0076]; figures 1-10; Active, semi-passive and passive RFID tags may operate within various regions of the radio frequency spectrum. Low-frequency (30 KHz to 500 KHz) tags have low system costs and are limited to short reading ranges. Low frequency tags may be used in security access and animal identification applications for example (par. 62).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Eid and Batra et al. by comprising the teaching of Batra et al. into the system of Eid.  The motivation to combine these arts is to incorporate the low frequency signal from Batra et al. reference into Eid reference for reducing cost for the tracking system.
The combination of Eid and Batra et al. do not explicitly teach and detecting that signal strength of the low-frequency signal is greater than or equal to a that is determined at least partially based on a determined signal strength of the low- frequency signal within the radiation radius of the determined radiation range; determining, by the primary device, that the secondary device is within the radiation radius based on receiving the response signal from the secondary device.
Vossoughi et al. teach and detecting that signal strength of the low-frequency signal is greater than or equal to a that is determined at least partially based on a determined signal strength of the low- frequency signal within the radiation radius of the determined radiation range; determining, by the primary device, that the secondary device is within the radiation radius based on receiving the response signal from the secondary device (Vossoughi et al. US 20200250896 abstract; paragraph [0003]; [0022]; [0025]-[0026]; [0033]; [0048]-[0049]; [0055]-[0057]; [0060]-[0064]; figures 2-3; 6-8; 11-14 and 19;  In a first alternative, at a predetermined distance between beacon 10 and user smartphone 36, beacon 10 makes, at process block 252, a connection handshake with user smartphone 36 through its embedded digital entry identification code. In a second alternative, user smartphone 36 responds to detection of emissions from beacon 10 by generating, at process block 253e1, an activate button in the form of an "Activate Gate" button image on the smartphone display screen (par. 55). Conical radiation pattern 412 of RF emission from beacon 10 has an inner sector 412.sub.i of stronger signal intensity pointed into vehicle 402 and two outer sectors 412.sub.o of weaker signal intensity located adjacent either side of inner sector 412.sub.i and pointed away from the front and rear of vehicle 402. To prevent premature check-in of a trailing vehicle, beacon 10 continually broadcasts a signal-strength calibration signal that indicates minimum and maximum "in -range" signal thresholds (par. 65).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Eid and Batra et al. with Vossoughi et al. by comprising the teaching of Vossoughi et al. into the system of Eid and Batra et al..  The motivation to combine these arts is to provide the minimum and maximum signal strength range from Vossoughi et al. reference into Eid and Batra et al. reference for the system to detect the vehicle in the proximity radiation range of the transmission.
Regarding claim 13, the combination of Eid, Batra et al. and Vossoughi et al. disclose the device according to claim 12, wherein the acts include: before the communicating with the secondary device to obtain the identity information of the vehicle on which the secondary device is located, determining that the secondary device falls within the determined radiation range of the low-frequency signal based on the response signal; and determining that the vehicle on which the secondary device is located is a vehicle to be identified (Eid US 20150221140 abstract; paragraph [0008]-[0016]; [0043]-[0051]; [0055]-[0056]; [0076]-[0080]; figures 1-14; The method 1300 commences at optional step 1310 with the electronic device 106 (i.e. parking meter) determining the presence of a motor vehicle 102 within a predetermined distance and/or direction from the electronic device 106 (par. 76). At step 1320, the electronic device 106 determines whether the motor vehicle 102 emits any identification signals. Notably, in some embodiments, the steps 1310 and 1320 may be combined into a single step. At step 1330, one or more identification signals emitted by an identification tag 104 secured to the motor vehicle 102 are acquired by the electronic device 106 (par. 77).).  
Regarding claim 14, the combination of Eid, Batra et al. and Vossoughi et al. disclose the device according to claim 12, wherein the communicating with the secondary device to obtain the identity information of the vehicle on which the secondary device is located includes: communicating with the secondary device to receive the identity information of the vehicle on which the secondary device is located; or communicating with the secondary device to is sent by the secondary device, and obtain the identity information of the vehicle on which the secondary device is located based on the identifier of the secondary device (Eid US 20150221140 abstract; paragraph [0008]-[0016]; [0043]-[0051]; [0055]-[0056]; [0076]-[0080]; figures 1-14; The method 1300 commences at optional step 1310 with the electronic device 106 (i.e. parking meter) determining the presence of a motor vehicle 102 within a predetermined distance and/or direction from the electronic device 106 (par. 76). At step 1320, the electronic device 106 determines whether the motor vehicle 102 emits any identification signals. Notably, in some embodiments, the steps 1310 and 1320 may be combined into a single step. At step 1330, one or more identification signals emitted by an identification tag 104 secured to the motor vehicle 102 are acquired by the electronic device 106 (par. 77).).  
Regarding claim 15, the combination of Eid, Batra et al. and Vossoughi et al. disclose the device according to claim 12, wherein the radiation range includes (Vossoughi et al. US 20200250896 abstract; paragraph [0003]-[0005]; [0022]; [0025]; [0048]-[0049]; [0060]-[0064]; [0072]; figures 2-3; 11-14 and 19; Conical radiation pattern 412 of RF emission from beacon 10 has an inner sector 412.sub.i of stronger signal intensity pointed into vehicle 402 and two outer sectors 412.sub.o of weaker signal intensity located adjacent either side of inner sector 412.sub.i and pointed away from the front and rear of vehicle 402. To prevent premature check-in of a trailing vehicle, beacon 10 continually broadcasts a signal-strength calibration signal that indicates minimum and maximum "in -range" signal thresholds (par. 65).  With reference to FIG. 19A, gate beacon 10 is equipped with a BLE radio including an omni-directional antenna that is configured to emit an RF signal in hemispherical (180.degree.) radiation pattern 442 of RF emission. Gate beacon 10, using its antenna emitting radiation in the hemispherical radiation pattern 442 and BTLE-GATT technology, can detect user smartphone 36 in vehicle 402 at location 402.sub.3 from about 70 m away as vehicle 402 approaches gate beacon 10 (par. 72). According to the cited passage, it’s obviously to one of ordinary skill to obtain the radius angle and radius according the minimum and maximum signal range given.).  
Regarding claim 16, the combination of Eid, Batra et al. and Vossoughi et al. disclose the device according to claim 12, wherein the determined threshold is determined at least partially based on the radiation angle of the radiation range (Vossoughi et al. US 20200250896 abstract; paragraph [0003]-[0005]; [0022]; [0025]; [0048]-[0049]; [0060]-[0064]; [0072]; figures 2-3; 11-14 and 19; Conical radiation pattern 412 of RF emission from beacon 10 has an inner sector 412.sub.i of stronger signal intensity pointed into vehicle 402 and two outer sectors 412.sub.o of weaker signal intensity located adjacent either side of inner sector 412.sub.i and pointed away from the front and rear of vehicle 402. To prevent premature check-in of a trailing vehicle, beacon 10 continually broadcasts a signal-strength calibration signal that indicates minimum and maximum "in -range" signal thresholds (par. 65). With reference to FIG. 19A, gate beacon 10 is equipped with a BLE radio including an omni-directional antenna that is configured to emit an RF signal in hemispherical (180.degree.) radiation pattern 442 of RF emission. Gate beacon 10, using its antenna emitting radiation in the hemispherical radiation pattern 442 and BTLE-GATT technology, can detect user smartphone 36 in vehicle 402 at location 402.sub.3 from about 70 m away as vehicle 402 approaches gate beacon 10 (par. 72).  According to the cited passage, it’s obviously to one of ordinary skill to obtain the radius angle and radius according the minimum and maximum signal range given.).  
Regarding claim 17, the combination of Eid, Batra et al. and Vossoughi et al. disclose the device according to claim 12, wherein the determined threshold is determined based on a signal strength of the low-frequency signal at an edge of the radiation range (Vossoughi et al. US 20200250896 abstract; paragraph [0003]-[0005]; [0022]; [0025]; [0048]-[0049]; [0060]-[0064]; figures 2-3; 11-14 and 19; Conical radiation pattern 412 of RF emission from beacon 10 has an inner sector 412.sub.i of stronger signal intensity pointed into vehicle 402 and two outer sectors 412.sub.o of weaker signal intensity located adjacent either side of inner sector 412.sub.i and pointed away from the front and rear of vehicle 402. To prevent premature check-in of a trailing vehicle, beacon 10 continually broadcasts a signal-strength calibration signal that indicates minimum and maximum "in -range" signal thresholds (par. 65). With reference to FIG. 19A, gate beacon 10 is equipped with a BLE radio including an omni-directional antenna that is configured to emit an RF signal in hemispherical (180.degree.) radiation pattern 442 of RF emission. Gate beacon 10, using its antenna emitting radiation in the hemispherical radiation pattern 442 and BTLE-GATT technology, can detect user smartphone 36 in vehicle 402 at location 402.sub.3 from about 70 m away as vehicle 402 approaches gate beacon 10 (par. 72).  According to the cited passages and figures, the system clearly show the vehicle at the initiated move into the signal range of the radiation pattern 442 of RF emission are construe at the edge of the radiation range as show in the figure 19.).  
Regarding claim 19, Eid teaches An electronic device, comprising: one or more processors; and one or more memories communicatively coupled to the processor, the one or more memories storing executable instructions, which when executed by the one or more processors enable the one or more processors to implement acts including: sending, by a primary device located on a vehicle, a low-frequency signal with a determined radiation range having a radiation radius; receiving, by the primary device, a response signal sent by a secondary device responding to the low-frequency signal, the response signal being sent by the secondary device6Application No. 17/361,084Reply to Office Action Dated October 15, 2021 in response to the secondary device receiving the low-frequency signal; and communicating, by the primary device, with the secondary device to cause the secondary device to obtain identity information of the vehicle on which the primary device is located in response to determining that the secondary device is within the radiation radius (Eid US 20150221140 abstract; paragraph [0008]-[0016]; [0032]; [0043]-[0051]; [0055]-[0056]; [0061]; [0069]; [0076]; [0084]; figures 1-14;  It should be also noted that the identification tags 104 emit identification signals with a limited short -range area. In some examples, the area of identification signal propagation is limited to 300 feet, although it is limited to 100 feet or even less in other example embodiments (par. 44). In general, the electronic device 106 is configured to wirelessly communicate with the identification tags 104. This may include powering and activating passive identification tags 104 by emitting electromagnetic waves and receiving responses from identification tags (i.e., identification signals). In other example embodiments, the electronic device 106 passively aggregates identification signals from active identification tags 104 (par. 46). Upon receipt of the identification signals from the identification tags 104, the electronic device 106 processes them to retrieve vehicle identifiers associated with the vehicles 102. Further, the vehicle identifiers are used to obtain vehicle status data (par. 47). The method 1200 commences at step 1210 with the electronic device 106 (i.e. tollgate) acquiring an identification signal emitted by an identification tag 104 secured to a motor vehicle 102 at the time when the vehicle 102 is located within a predetermined distance from the electronic device 106 such as when the vehicle 102 passes through the electronic device 106 (par. 69).  According to the cited passages and figures, According to the cited passages and figures, Examiner understands the predetermined distance to correspond to the claim radius.  For example the predetermined distance is also known at the coverage distance range surround the electronic device within perimeter.)
However Eid does teach radio frequency signal but Eid do not explicitly teach low-frequency signal and detecting that signal strength of the low-frequency signal is greater than or equal to a that is determined at least partially based on a determined signal strength of the low-frequency signal within the radiation radius of the determined radiation range; determining, by the primary device, that the secondary device is within the radiation radius based on receiving the response signal from the secondary device.
Batra et al. teach low-frequency signal (Batra et al. US 20070290802 abstract; paragraph [0039]-[0041]; [0061]-[0064]; [0073]-[0076]; figures 1-10; Active, semi-passive and passive RFID tags may operate within various regions of the radio frequency spectrum. Low-frequency (30 KHz to 500 KHz) tags have low system costs and are limited to short reading ranges. Low frequency tags may be used in security access and animal identification applications for example (par. 62).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Eid and Batra et al. by comprising the teaching of Batra et al. into the system of Eid.  The motivation to combine these arts is to incorporate the low frequency signal from Batra et al. reference into Eid reference for reducing cost for the tracking system.
The combination of Eid and Batra et al. do not explicitly teach and detecting that signal strength of the low-frequency signal is greater than or equal to a that is determined at least partially based on a determined signal strength of the low-frequency signal within the radiation radius of the determined radiation range; determining, by the primary device, that the secondary device is within the radiation radius based on receiving the response signal from the secondary device.
Vossoughi et al. teach and detecting that signal strength of the low-frequency signal is greater than or equal to a that is determined at least partially based on a determined signal strength of the low-frequency signal within the radiation radius of the determined radiation range; determining, by the primary device, that the secondary device is within the radiation radius based on receiving the response signal from the secondary device (Vossoughi et al. US 20200250896 abstract; paragraph [0003]; [0022]; [0025]-[0026]; [0033]; [0048]-[0049]; [0055]-[0057]; [0060]-[0064]; figures 2-3; 6-8; 11-14 and 19;  In a first alternative, at a predetermined distance between beacon 10 and user smartphone 36, beacon 10 makes, at process block 252, a connection handshake with user smartphone 36 through its embedded digital entry identification code. In a second alternative, user smartphone 36 responds to detection of emissions from beacon 10 by generating, at process block 253e1, an activate button in the form of an "Activate Gate" button image on the smartphone display screen (par. 55). Conical radiation pattern 412 of RF emission from beacon 10 has an inner sector 412.sub.i of stronger signal intensity pointed into vehicle 402 and two outer sectors 412.sub.o of weaker signal intensity located adjacent either side of inner sector 412.sub.i and pointed away from the front and rear of vehicle 402. To prevent premature check-in of a trailing vehicle, beacon 10 continually broadcasts a signal-strength calibration signal that indicates minimum and maximum "in -range" signal thresholds (par. 65).)
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Eid and Batra et al. with Vossoughi et al. by comprising the teaching of Vossoughi et al. into the system of Eid and Batra et al..  The motivation to combine these arts is to provide the minimum and maximum signal strength range from Vossoughi et al. reference into Eid and Batra et al. reference for the system to detect the vehicle in the proximity radiation range of the transmission.
Regarding claim 20, the combination of Eid, Batra et al. and Vossoughi et al. disclose the device according to claim 19, wherein the acts include: before the communicating with the secondary device to cause the secondary device to obtain the identity information of the vehicle on which the primary device is located, determining that the secondary device falls within the radiation range of the low- frequency signal based on the response signal; and determining that the vehicle on which the primary device is located is a vehicle to be identified (Eid US 20150221140 abstract; paragraph [0008]-[0016]; [0043]-[0051]; [0055]-[0056]; [0076]-[0080]; figures 1-14; The method 1300 commences at optional step 1310 with the electronic device 106 (i.e. parking meter) determining the presence of a motor vehicle 102 within a predetermined distance and/or direction from the electronic device 106 (par. 76). At step 1320, the electronic device 106 determines whether the motor vehicle 102 emits any identification signals. Notably, in some embodiments, the steps 1310 and 1320 may be combined into a single step. At step 1330, one or more identification signals emitted by an identification tag 104 secured to the motor vehicle 102 are acquired by the electronic device 106 (par. 77).)
Regarding claim 21, the combination of Eid, Batra et al. and Vossoughi et al. disclose the method according to claim 9, wherein the determined threshold is determined based on a signal strength of the low-frequency signal at an edge of the radiation range (Vossoughi et al. US 20200250896 abstract; paragraph [0003]-[0005]; [0022]; [0025]; [0048]-[0049]; [0060]-[0064]; figures 2-3; 11-14 and 19; Conical radiation pattern 412 of RF emission from beacon 10 has an inner sector 412.sub.i of stronger signal intensity pointed into vehicle 402 and two outer sectors 412.sub.o of weaker signal intensity located adjacent either side of inner sector 412.sub.i and pointed away from the front and rear of vehicle 402. To prevent premature check-in of a trailing vehicle, beacon 10 continually broadcasts a signal-strength calibration signal that indicates minimum and maximum "in -range" signal thresholds (par. 65). With reference to FIG. 19A, gate beacon 10 is equipped with a BLE radio including an omni-directional antenna that is configured to emit an RF signal in hemispherical (180.degree.) radiation pattern 442 of RF emission. Gate beacon 10, using its antenna emitting radiation in the hemispherical radiation pattern 442 and BTLE-GATT technology, can detect user smartphone 36 in vehicle 402 at location 402.sub.3 from about 70 m away as vehicle 402 approaches gate beacon 10 (par. 72).  According to the cited passages and figures, the system clearly show the vehicle at the initiated move into the signal range of the radiation pattern 442 of RF emission are construe at the edge of the radiation range as show in the figure 19.).  
Regarding claim 22, the combination of Eid, Batra et al. and Vossoughi et al. disclose the device according to claim 19, wherein the determined threshold is (Vossoughi et al. US 20200250896 abstract; paragraph [0003]-[0005]; [0022]; [0025]; [0048]-[0049]; [0060]-[0064]; figures 2-3; 11-14 and 19; Conical radiation pattern 412 of RF emission from beacon 10 has an inner sector 412.sub.i of stronger signal intensity pointed into vehicle 402 and two outer sectors 412.sub.o of weaker signal intensity located adjacent either side of inner sector 412.sub.i and pointed away from the front and rear of vehicle 402. To prevent premature check-in of a trailing vehicle, beacon 10 continually broadcasts a signal-strength calibration signal that indicates minimum and maximum "in -range" signal thresholds (par. 65). With reference to FIG. 19A, gate beacon 10 is equipped with a BLE radio including an omni-directional antenna that is configured to emit an RF signal in hemispherical (180.degree.) radiation pattern 442 of RF emission. Gate beacon 10, using its antenna emitting radiation in the hemispherical radiation pattern 442 and BTLE-GATT technology, can detect user smartphone 36 in vehicle 402 at location 402.sub.3 from about 70 m away as vehicle 402 approaches gate beacon 10 (par. 72).  According to the cited passages and figures, the system clearly show the vehicle at the initiated move into the signal range of the radiation pattern 442 of RF emission are construe at the edge of the radiation range as show in the figure 19.).  
Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. In the remark applicant argues in substance:
Applicant argument:  Applicant argues that Eid, Batra et al. and Vossoughi et al. failed to teach or suggest “the response signal being sent by the secondary device in response to the secondary device receiving the low-frequency signal and detecting that signal strength of the low-frequency signal is greater thang or equal to a threshold that ids determined at least partially based on a determined signal strength of low-frequency signal within the radiation radius of the determined radiation range” as recited in the independent claims.
Examiner response:  Examiner respectfully submit that Eid, Batra et al. and Vossoughi et al. do to teach or suggest “the response signal being sent by the secondary device in response to the secondary device receiving the low-frequency signal and detecting that signal strength of the low-frequency signal is greater thang or equal to a threshold that ids determined at least partially based on a determined signal strength of low-frequency signal within the radiation radius of the determined radiation range” as recited in the independent claims.  Please see above mapping rejection.  Examiner respectfully disagree with applicant for the following reasons:  First figure 1 of Eid reference clearly show the two devices (tag 104 and electronic device 106) in communication within a distance range like paragraph 44 disclose the area of identification signal propagation is limited to 300 feet or limited to 100 feet.  Second Vossoughi reference is also show two communication devices in communication within a distance range as show in the figures 2 and 11-14 and figure 14 show the signal strength area and paragraph 22 describe the short-range and near field communication like wireless radio signal and bluethooth low-energy.  Figures 6-8 show the handshake between the beacon 10 and mobile device 36 and the mobile device 36 generate the Batra et al. reference clearly slow low-frequency in paragraph 62 and figure 1 also show two communication device like tag 102 in communicated with interrogator 104.  Since arts of record still teach all the limitation in the independent claims, therefore the rejection stand.  Please see above rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683